Citation Nr: 9910613	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-27 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel

INTRODUCTION

The veteran has verified service from November 1985 to 
November 1987.  There is a second DD Form 214 on file which 
reflects service from August 1982 to August 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In an October 1995 decision, the RO denied entitlement to 
increased evaluations for service-connected right ankle 
condition and service connected right knee condition.  The RO 
also denied entitlement to service connection for hemorrhoids 
and liver disease.  In February 1996, the veteran filed a 
timely notice of disagreement (NOD) regarding all of the 
issues presented. The RO issued a Statement of the Case (SOC) 
regarding the issues of increased evaluations for service-
connected right ankle and right knee disabilities and 
regarding the issue of service connection for hemorrhoids.  
The RO did not include the issue of entitlement to service 
connection for liver disease. The veteran perfected his 
appeal in June 1996.  The veteran testified at an RO hearing 
in September 1996 and in his decision, the Hearing Officer 
granted increased evaluations for the service-connected right 
ankle and knee disabilities and continued the denial of 
service connection for hemorrhoids.  In March 1997, the 
veteran submitted a statement to the RO wherein he withdrew 
his appeals regarding increased evaluations for service-
connected right ankle and right knee disabilities.  The 
veteran expressed his desire to continue his appeal for 
service connection for hemorrhoids.  Therefore, the only 
issue before the Board at this time is as stated upon the 
title page of this decision.  However, the RO is requested to 
contact the veteran and clarify whether he desires to pursue 
his claim for entitlement to service connection for liver 
disease and if so, the RO should issue a Statement of the 
Case.



REMAND

It appears from a review of the record that the service 
medical records are incomplete.  Furthermore, the veteran's 
VA DD Form 214 reflects that his name was S. L. M. and 
provides his Social Security number was 5**-**-****.  Of the 
service medical records associated with the claims file, the 
June 1985 discharge examination reflects that the veteran's 
place of birth was St. Thomas, Virgin Islands.  The 
examination report reflects the presence of external 
hemorrhoids.  When the veteran reenlisted in September 1985, 
a skin tag at the anus at 6 o'clock was noted.  In April 
1986, the veteran was treated for hemorrhoid complaints.  The 
examiner noted external hemorrhoids, two.

The veteran filed his original claim for service connection 
for various disabilities in December 1987.  He noted that his 
periods of service with the United States Navy were from 
August 1982 to August 1985 and from November 1985 to November 
1987.  The veteran noted that his place of birth was Belize.

In December 1989, the veteran submitted a statement to the RO 
requesting a name change to S. L. L.  He noted that he was 
using his father's surname.  He referred to enclosed copies 
of his new Social Security Card, California driver's license, 
Immigration and Naturalization Service ID, VA DD Form 214, 
and a letter dated September 29, 1989 from the Internal 
Revenue Service.  The veteran further, noted that his Social 
Security number had been changed as his original number had 
been assigned to another individual.  His new Social Security 
number was 6**-**-****.

The veteran filed his original claim for service connection 
for hemorrhoids in April 1994.  He stated that his 
hemorrhoids started in 1993 while he was at sea on the 
aircraft carrier USS Ranger.  He stated that he was seen at 
the ship's sick bay during service and that his hemorrhoids 
continued after service.

VA outpatient records from April 1994 reflect treatment for 
rectal itching and a small amount of bleeding after bowel 
movements.

In September 1994, the RO deferred adjudication of the issue 
of entitlement to service connection for hemorrhoids while a 
service medical records search was conducted.  

The RO received the veteran's service medical records from 
September 1985 to June 1987 and noted that the veteran 
reported a history of hemorrhoids on his entrance examination 
and that a February 1988 examination did not reveal 
aggravation of hemorrhoids.  The RO noted that 1994 VA 
records confirmed current hemorrhoids.

In April 1996, the veteran requested copies of his VA DD Form 
214s from both of his periods of service.  In May 1996, the 
RO notified the veteran that a VA DD Form 214 from his period 
of service from November 1985 to November 1987 was enclosed 
but that the RO was unable to locate a copy of the VA DD Form 
214 from August 1982 to August 1985.

The veteran filed a timely notice of disagreement (NOD) in 
February 1996 and perfected his appeal in June 1996.

During his September 1996 RO hearing, the veteran testified 
that he was based on the ship USS Ranger out of San Diego 
when his hemorrhoids began.  He stated that he noticed 
itching and pain and noticed blood coming out of his anus 
after using the bathroom.  He stated that he was diagnosed 
with hemorrhoids.  The Hearing Officer noted that the claim 
for service connection for hemorrhoids was denied because the 
hemorrhoids existed prior to service and were not aggravated.  
The veteran stated that the VA lost his original service 
medical records.  He testified that he was transferred from 
one duty station to another during his vacation and when he 
returned to duty he had all of his service medical records 
and service personnel records with him.  He testified that he 
left the records in a taxicab.  The veteran denied having 
hemorrhoids prior to service and stated that the were 
incurred in service.  He denied any prior surgery for 
hemorrhoids and stated that he did not use a donut.  He 
stated that he was prescribed wipes for his hemorrhoids.

The Hearing Officer denied entitlement to service connection 
for hemorrhoids in his February 1997 decision.  It appears 
from a review of the record that the veteran has not 
undergone a VA examination for hemorrhoids since service.

Additional VA outpatient treatment records from November 1993 
to August 1997 reflect treatment for various disabilities.  
In January 1994, the veteran reported blood on the toilet 
seat and external hemorrhoids were noted.  In April 1996, he 
complained of constipation and blood with his stools and when 
wiping.  The examiner's assessment was hemorrhoids.

Exact dates of his service are not now fully certified in the 
evidence of record and it is unclear whether an appropriate 
service medical records  and service personnel records search 
was conducted under the veteran's name, S. L. M. and using 
his former Social Security number.  Therefore, the Board is 
of the opinion that adjudication of the issue of service 
connection for hemorrhoids is premature. 

Given these circumstances and pursuant to VA's duty to assist 
the veteran in the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a), the 
Board is deferring adjudication pending a remand of the case 
to the RO for further development as follows:

1. The RO should undertake a field 
examiner to acquire all pertinent 
evidence.  The field examiner should 
personally interview the veteran (a) to 
clarify his proper name, to include 
verifying under what name(s) he served on 
active duty and when he began using any 
other name; (b) to clarify his proper 
Social Security number; (c) to inspect or 
obtain a certified copy of his birth 
certificate; (d) to determine whether he 
(or anyone else) can provide any 
information as to his periods of service 
and assignments during service.

2.  After this information is obtained, 
the RO should contact the pertinent 
service department(s) to verify that all 
available pertinent service 
administrative, personnel, disciplinary 
and clinical records are in the file, and 
that service dates and other collateral 
information is accurate.  The service 
department should be asked to provide 
copies of the veteran's entrance and 
discharge papers.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
and is responsive to and in accordance 
with the directives of this remand.  If 
it is not, the RO should implement 
corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, to include examination 
of the veteran, if appropriate, the RO 
should readjudicate the veteran's claim.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



